Exhibit 10.3
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“Amendment”) is effective
August 20, 2008, and serves to modify only those certain terms of the Employment
Agreement (“Agreement”) dated and effective May 8, 2006, between Intervoice,
Inc. (“Intervoice”) and                                          (the
“Executive”), as stated herein.
     1. Paragraph 1(e) of the Agreement is amended to add the following sentence
to the end thereof:
Notwithstanding the foregoing, a “Corporate Change” will not occur unless the
event described in (i), (ii), (iii) or (iv) above also constitutes a change in
the ownership or effective control of Intervoice or a change in the ownership of
a substantial portion of the assets of Intervoice, as determined in accordance
with Treasury Regulation Section 1.409A-3(i)(5).
     2. The Agreement is amended to add the following as Paragraph 1(l):
     (l) “Code” means the Internal Revenue Code of 1986, as amended.
     3. Paragraph 7(a) of the Agreement is amended to add the following sentence
to the end thereof:
Any amounts due under this Paragraph 7(a) shall be paid within 60 days following
the Employment Termination Date.
     4. Paragraph 7(e)(i) of the Agreement prior to subparagraph 7(e)(i)(A) is
amended by restatement in its entirety to read as follows:
          (i) If the Executive’s employment is terminated by Intervoice for any
reason other than death, Inability to Perform, or Cause, or is terminated by the
Executive for Good Reason, and in any such event the termination constitutes a
“separation from service” (as defined by Intervoice in accordance with
Section 409A of the Code and the regulations and other guidance thereunder),
Intervoice will pay to the Executive, at the time and in the manner provided in
Paragraph 7(e)(ii), 18 months’ Base Salary; provided, however, that Intervoice’s
obligation under this Paragraph 7(e) is limited as follows:
     5. Paragraph 7(e)(i)(B) is hereby amended by restatement in its entirety
and a new Paragraph 7(e)(i)(C) is hereby added to read as follows:

 



--------------------------------------------------------------------------------



 



               (B) If the Executive is found guilty or enters into a plea
agreement, consent decree, or similar arrangement with respect to any felony
criminal offense or any violation of federal or state securities laws, or has
any civil enforcement action brought against him by any regulatory agency, for
actions or omissions related to his employment with Intervoice or any of its
Affiliates, or if Intervoice reasonably believes that the Executive has
committed any act or omission that would have entitled Intervoice to terminate
his employment for Cause, whether such act or omission was committed during his
employment with Intervoice or any of its Affiliates or thereafter,
(1) Intervoice’s obligation to make payments to the Executive under this
Paragraph 7(e) shall immediately end, and (2) the Executive shall repay to
Intervoice any amounts paid to him pursuant to this Paragraph 7(e) within
30 days after a written request to do so by Intervoice; and
               (C) Intervoice may delay any payment to the Executive under this
Paragraph 7(e) if Intervoice reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; provided
that the payment is made at the earliest date at which Intervoice reasonably
anticipates that the making of the payment will not cause such violation and,
provided further, that Intervoice treats all payments to similarly situated
individuals on a reasonably consistent basis. For purposes of this subparagraph,
the making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.
     6. Paragraph 7(e)(ii) of the Agreement is hereby amended by restatement in
its entirety to read as follows:
          (ii) The 18 months’ Base Salary payments provided for under this
Paragraph 7(e) shall be paid in 36 equal semi-monthly installments, payable on
the 15th and last day of each calendar month beginning with the first such date
following the Employment Termination Date; provided however, that Intervoice’s
obligation to make such payments to the Executive under this Paragraph 7(e)
shall immediately end unless within 60 days after the Employment Termination
Date, the Executive signs a general release agreement in a form acceptable to
Intervoice and does not revoke such agreement.
     7. Paragraph 7(f)(i) of the Agreement is amended by restatement in its
entirety to read as follows:
          (i) If, within the 18-month period following a Corporate Change, the
Executive’s employment with Intervoice or an Affiliate or successor of
Intervoice is terminated by the employer for any reason other than death,
Inability to Perform, or Cause, or is terminated by the

2



--------------------------------------------------------------------------------



 



Executive for Good Reason, and in any such event the termination constitutes a
“separation from service” (as defined by Intervoice in accordance with
Section 409A of the Code and the regulations and other guidance thereunder), the
Executive will be paid, in lieu of any payment under Paragraph 7(e), a lump-sum
amount equivalent to 2.00 times the sum of the Executive’s then-current Base
Salary and the amount of annual incentive bonus(es) the Executive received for
the last completed fiscal year of Intervoice under any program described in
Paragraph 5(b). The payment provided for in this Paragraph 7(f)(i) shall be made
as soon as administratively practicable, but in no event later than 30 days
following the Employment Termination Date.
     8. The third sentence of Paragraph 7(f)(ii) is hereby deleted in its
entirety and the last sentence of Paragraph 7(f)(ii) is hereby amended by
restatement in its entirety to read as follows:
The Gross-Up Payment will be paid to the Executive as soon as administratively
practicable, but in no event later than 30 days following the date the Executive
remits the excise tax imposed by Section 4999 of the Code.
     9. Paragraph 7(g) of the Agreement is amended to add the following sentence
to the end thereof:
     Such reimbursements shall be made on a monthly basis.
     10. Paragraph 7(i) of the Agreement is amended by restatement in its
entirety to read as follows:
     (i) Compliance with Code Section 409A. Any provision of this Agreement to
the contrary notwithstanding, all compensation payable pursuant to this
Agreement that is determined by Intervoice in its sole judgment to be subject to
Section 409A of the Code shall be paid in a manner that Intervoice in its sole
judgment determines meets the requirements of Section 409A of the Code and any
related rules, regulations or other guidance. If Intervoice determines that the
Executive is a “specified employee” (as defined by Intervoice in accordance with
Section 409A of the Code and the regulations and other guidance thereunder) on
the date of the Executive’s “separation from service” (as defined by Intervoice
in accordance with Section 409A of the Code and the regulations and other
guidance thereunder), then, notwithstanding any provision of this Agreement to
the contrary, no payment of compensation under this Agreement that is subject to
Section 409A of the Code shall be made to the Executive during the period
lasting six months from the date of the Executive’s separation from service
unless Intervoice determines that there is no reasonable basis for believing
that making such payment

3



--------------------------------------------------------------------------------



 



would cause the Executive to suffer adverse tax consequences pursuant to
Section 409A of the Code and the regulations and other guidance thereunder. If
any payment to the Executive is delayed pursuant to the foregoing sentence, such
amount instead shall be paid on the earliest date that payment can be made to
the Executive under Section 409A of the Code and the regulations and other
guidance thereunder. For purposes of Section 409A of the Code, each payment or
benefit due under this Agreement shall be considered a separate payment, and the
Executive’s entitlement to a series of payments or benefits under this Agreement
is to be treated as an entitlement to a series of separate payments.
     11. Paragraph 12(a) of the Agreement is amended by restatement in its
entirety to read as follows:
     (a) Indemnification against Claims. Intervoice shall indemnify the
Executive from and against expenses (including attorney’s fees), amounts paid in
settlement, judgments, or fines incurred by the Executive in connection with any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, to which the Executive is a party or
is threatened to be made a party by reason of or arising out of the performance
by the Executive of his position and duties under this Agreement, provided that
the Executive acted in a manner he reasonably believed to be in or not opposed
to the best interests of Intervoice, and with respect to any criminal action or
proceeding, the Executive had no reasonable cause to believe his conduct was
unlawful. This Paragraph 12 does not, however, supersede Intervoice’s remedies
under Paragraph 7 of this Agreement.
     12. Paragraph 13 of the Agreement is amended by restatement in its entirety
to read as follows:
13. Assistance in Litigation. During the Executive’s lifetime, the Executive
shall, upon reasonable notice, furnish such information and proper assistance to
Intervoice or any of its Affiliates as may reasonably be required by Intervoice
in connection with any litigation in which Intervoice or any of its Affiliates
is, or may become, a party. This obligation includes the Executive’s promptly
meeting with counsel for Intervoice or any of its Affiliates at reasonable times
upon their request, and providing testimony in court, before an arbitrator or
other convening authority, or upon deposition that is truthful, accurate, and
complete, according to information known to the Executive. Intervoice shall
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
the Executive in rendering such assistance. Any such reimbursement shall be made
by Intervoice upon or as soon as practicable following receipt of supporting
documentation reasonably satisfactory to Intervoice (but in any event not later
than the close of the Executive’s taxable year following the taxable year in
which the expense is

4



--------------------------------------------------------------------------------



 



incurred by the Executive). The amount of expenses eligible for reimbursement
during the Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. After the termination of the
Executive’s employment, when the time (excluding any telephone conversations of
less than two hours’ duration) required of the Executive to provide information
and assistance in accordance with this Paragraph 13 includes participation by
the Executive on two or more consecutive days (including consecutive business
days, where there are intervening holidays or weekends), Intervoice shall
compensate the Executive on a per diem basis for each such day after the first,
at the same daily rate of pay earned by the Executive as of the Employment
Termination Date. Provided, however, that Intervoice shall provide no
compensation, other than as may be required by law to be paid to a subpoenaed
witness, if applicable, for any testimony, whether at trial or other hearing or
upon deposition, given by the Executive.
     13. Except and only as expressly provided herein, all provisions of the
Agreement shall remain unchanged and continue in full force and effect, and are
hereby ratified by the parties hereto.
     IN WITNESS WHEREOF, Intervoice has caused this Amendment to be executed on
its behalf by its duly authorized officer, and the Executive has executed this
Amendment, effective as of the date first set forth above.

                      INTERVOICE, INC.       EXECUTIVE    
 
                   
By:
                                     
 
  Name:                
 
     
 
           
 
  Title:                
 
     
 
           

5